DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 and  claims 28-38 directed to inventions non-elected without traverse.  Accordingly, claims 1-13 and 28-38 have been cancelled.
Allowable Subject Matter
Claims 14, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 07/11/2022 are persuasive.  The prior art of record fails to teach a single unitary construction in combination with all the features of claim 14.  
Lenox US20130019922 teaches being removable and releasable are features of the invention providing ease of installation (¶3, ¶13, ¶33, ¶72).
Rodriguez US20170163206 teaches that easy removal of the feet is a feature of the invention allowing for variation in installation arrangements (¶153). 
“Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.)”  MPEP 2144.04 V B emphasis added.  
In the present case, the prior art expressly teaches a benefit to avoiding the claimed subject matter.  Modifying these prior art devices to have a single unitary construction is contrary to the teachings of the art. 
Examiner notes Liu US20090133687, discussed in previous office action, which does teach a bracket with a single unitary construction.  However, Liu lacks many of the other features required by claims and there is insufficient teaching, suggestion, or motivation in the prior art to modify Liu have all of the features of independent claim 14.  Liu is discussed in further detail in the office action dated 08/20/2021 and applicant’s remarks filed 11/22/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                            

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762